DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22; “providing power to said first electrical load, from the first contactor via the second contactor” is unclear; whereas structure (i.e. connection and control between corresponding bus bars of respective contactors etc.) is omitted and/or not asserted so as to denote how power via or from the first contactor is electronically controlled and connected to the second contactor to provide power to the same load either selectively, in series, and/or parallel etc.  NOTE: the specifications only appear to discuss the bus bar connectivity respectively connected to first and second contactors without any disclosure of direct connectivity between terminal of each contactor. Further, it is unclear if “and dissipating heat while providing member” intends to denote heat is dissipated and power is provided through the same means or if heat is dissipated through the cooling member while power is provided by omitted electronic control and connection structures—as above-mentioned.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claim(s) 20, 22, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Pal 2018/0132343).
Regarding Claim 20; Pal discloses an electrical assembly (100-Fig. 2), comprising: a first contactor; a second contactor; a bus bar assembly electrically connected to the first contactor and the second contactor (whereas an electrical panel box assembly includes a plurality of contactors with posts through the panel in contact with bus bars—as set forth by para. 0012); a cooling member (a liquid cooled heat sink—para. 0012); a bracket configured to connect the cooling member to the first contactor and the second contactor (as constituted by panel-110 atleast indirectly fastened between the contactor(s) 102 and the cooling member via 106 and 115); and potting material disposed at least partially between the bus bar assembly and the cooling member (via a potting material-160 between the cooling member-180 and the bus bar-150—para. 0040).  

Regarding Claim 22; Pal discloses the method of operating the electrical assembly (100-Fig. 2), including a first contactor, a second contactor, a bus bar assembly electrically connected to the first contactor and the second contactor (whereas an electrical panel box assembly includes a plurality of contactors with posts through the panel in contact with bus bars—as set forth by para. 0012), a cooling member (a liquid cooled heat sink—para. 0012), a bracket configured to connect the cooling member to the first contactor and the second contactor (as constituted by panel-110 atleast indirectly fastened between the contactor(s) 102 and the cooling member via 106 and 115), and potting material disposed at least partially between the bus bar assembly and the cooling member (via a potting material-160 between the cooling member-180 and the bus bar-150—para. 0040), the method comprising: providing power from a power source (as constituted by three phase electrical power via power generation system-21—as set forth by para. 0035) to a first electrical load (load— as set forth by para. 0041) via the bus bar assembly and the first contactor (as further set forth by para. 0036); and dissipating heat, while providing power to said first electrical load (as further set forth by para. 0041), from the first contactor via the second contactor (bus bars connected to each contactor for controlling how multi-phase power is distributed to the load-- as set forth by para.’s 0002-0003, 0035 and 0041).

Allowable Subject Matter
5.	Claims 1, and 4-13, are hereby deemed as allowed.

6.	Claims 14-19, and 21, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 14; the method of, claim 22, wherein the electrical assembly includes a third contactor, a fourth contactor, a second bus bar assembly electrically connected to the third contactor and the fourth contactor, a second cooling member, a second bracket configured to connect the second cooling member with the third contactor and the fourth contactor, and second potting material disposed at least partially between the second bus bar assembly and the second cooling member, and wherein the method further: comprising: providing power from the power source to the first electrical load via, the second bus bar assembly and the third contactor; and4Application No. 17/071,588Docket No.: 67599-0560 (62648)Reply to Office Action of November 3, 2021 dissipating heat, while providing power to said first electrical load and dissipating heat from the first contactor, from the third contactor via the fourth contactor.

Regarding Claim 21; the method of claim 20, wherein: the bus bar assembly includes a first bus bar, a second bus bar, and a third bus bar; and connecting the bus bar assembly to the first contactor and the second contactor includes: connecting the third bus bar directly to a first terminal of the first contactor and directly to a first terminal of the second contactor; connecting the first bus bar directly to a second terminal of the first contactor; connecting the second bus bar directly to a second terminal of the second contactor.  

Response to Arguments
7.	Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive.  Regarding Claim 20; the applicant argues on page 8 that the office fails to provide a basis to support the method is necessitated by Pal 343’.  The office otherwise notes that the office action already presents the structure in the rejection for claim 1 by Pal—2018/0132343, and thus stating that the method steps are necessitated by the already disclosed structure of Pal denotes a sufficient reference to any structure presented for the same features in structure claim 1.  The office hereby notes that claim 20 does not otherwise present any specific method steps that is not accomplished by the rejection of claim 1; and the applicant has not hereby presented any structural rationale as to why Pal 343 cannot accomplish the method of claim 20.  It is to be noted that every feature of the electrical assembly of claim 20 is already explicitly asserted in claim 1 and the corresponding citations in the rejection, including “a fixture” which is only asserted in claim 20 (not explicitly argued); wherein the method comprises disposing a first contactor and the second contactor on “a fixture”.  As such, as depicted by electrical assembly 100-Fig. 2 Fig. 2 and/or disclosed by para. 0012 the contactors include posts which constitutes a fixture, wherein the electrical assembly further depicts the contactors include the posts coupled to the bracket using structural supports-114 integral to the posts.  The rejection of claim 20 is hereby maintained; whereas a specific function wither electrical, thermal or mechanical and any specific structural attributes or manner of disposition is not otherwise asserted by the claim.  Claims 1, 4-13, are hereby deemed as allowed; and claim(s) 14-19 and 21 is deemed as allowable subject matter.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835